SUMMARY ORDER
After our decision in Maloney v. Cuomo, 554 F.3d 56 (2d Cir.2009) (per curiam), plaintiff James M. Maloney petitioned the Supreme Court for a writ of certiorari. The Supreme Court granted the writ of certiorari, vacated the decision of this Court, and remanded the case for further consideration in light of McDonald v. Chicago, 561 U.S. -, 130 S.Ct. 3020, 177 L.Ed.2d 894 (2010).
We now.VACATE the judgment of the district court and REMAND for further proceedings consistent with the opinion of the Supreme Court.